United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1290
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                      John Hunt

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                          Submitted: September 6, 2018
                           Filed: September 20, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      John Hunt was found incompetent to stand trial under 18 U.S.C. § 4241(d) on
criminal charges for assaulting a probation officer. He appeals an order committing
him to the custody of the Attorney General for hospitalization under 18 U.S.C.
§ 4246. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.
       Following a hearing, the district court1 found—by clear and convincing
evidence—that Hunt was suffering from a mental disease or defect such that his
release would create a substantial risk of bodily injury to another person or serious
damage to the property of another. See 18 U.S.C. § 4246. These factual
determinations are not clearly erroneous. See United States v. Williams, 299 F.3d
673, 676-78 (8th Cir. 2002) (applying the clear-error standard to a determination that
a prisoner was dangerous and eligible for commitment under section 4246). The
commitment order is supported by the unanimous opinions of mental health
professionals at the United States Medical Center for Federal Prisoners in Springfield,
Missouri—where Hunt is presently confined for treatment. The district court’s order
is also supported by Hunt’s independent psychological examiner, who determined
that he suffers from a serious mental illness such that he meets the criteria for
section 4246 commitment. The medical reports noted Hunt lacks insight into his
mental condition; has a demonstrated history of medication noncompliance when on
supervised release; has a history of substance abuse; and when not compliant with his
prescribed treatment, he displays paranoid and delusional behaviors, and engages in
the behaviors that led to his criminal charge. See Williams, 299 F.3d at 677
(commitment was appropriate even though defendant had “minimal history of actual
violence” and a “relatively problem-free incarceration”); United States v. Ecker, 30
F.3d 966, 970 (8th Cir. 1994) (listing suggested factors in determining potential
dangerousness).

       This court notes that the medical experts also agreed, and the district court
acknowledged, that Hunt could be a candidate for conditional release into a controlled
environment where he would be monitored under a prescribed regimen of psychiatric
treatment. With that in mind, the court trusts that the Attorney General will continue
its efforts to place Hunt in a suitable state facility and prepare annual reports


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                         -2-
concerning his condition and the need for continued commitment. See 18 U.S.C. §§
4246(d), 4247(e)(1)(B).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                      -3-